DISMISSED and Opinion Filed April 6, 2020




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-20-00280-CV

                      IN RE FREDERICK Q. HERROD, Relator

            Original Proceeding from the Criminal District Court No. 5
                              Dallas County, Texas
                       Trial Court Cause No. F00-48012-SL

                            MEMORANDUM OPINION
                        Before Justices Myers, Molberg, and Evans
                               Opinion by Justice Molberg
       In this original proceeding, Frederick Q. Herrod has filed an “appeal” of his

conviction for aggravated robbery claiming the conviction is void because the trial

court lacked subject matter jurisdiction over the case.1 Because it raises a collateral

attack on relator’s conviction, we interpret relator’s appeal as an original application

for writ of habeas corpus.

       We do not have jurisdiction to consider an original application for writ of

habeas corpus arising from a criminal proceeding. See TEX. CODE CRIM. PROC. ANN.



   1
      Relator was convicted in 2000 and sentenced to a forty-five-year term of imprisonment. See Herrod
v. State, No. 05-00-01656-CR, 2002 WL 227039 (Tex. App.—Dallas Feb. 15, 2002, no pet.) (per curiam)
(not designated for publication).
art. 11.05; TEX. GOV’T CODE ANN. § 22.221(d); In re Ayers, 515 S.W.3d 356, 356–

57 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per curiam).

      Furthermore, because relator has been convicted and is serving a term of

imprisonment, relator’s writ application must be brought pursuant to article 11.07 of

the code of criminal procedure. See TEX. CODE CRIM. PROC. art. 11.07, §§1, 3. This

Court does not have jurisdiction to consider an article 11.07 writ application. See

Board of Pardons and Paroles ex rel. Keene v. The Eighth Court of Appeals, 910
S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding).            An 11.07 writ

application must be filed with the trial court and made returnable to the court of

criminal appeals. See TEX. CODE CRIM. PROC. art. 11.07, §3(b); Keene, 910 S.W.2d

at 483.

      We dismiss this original proceeding for want of jurisdiction.




                                           /Ken Molberg//
                                           KEN MOLBERG
200280f.p05                                JUSTICE




                                        –2–